Exhibit 10.21

 

The following resolution of the Board of Directors constitutes the Strategic
Hotel Capital, Inc. Severance Program:

 

RESOLVED, that the Board hereby approves the severance program (the “Severance
Program”) for the Corporation as follows: In the event of involuntary
termination or severance of a full-time employee with the Corporation for any
reason by the Corporation, other than good cause based on such employee’s
performance, the Corporation shall pay to such employee or employees, as the
case may be:

 

  •   Band 1 and Band 2 (Executive Vice President, Senior Vice President, Vice
President)—12- months Pay (“Pay” shall mean base salary, target bonus plus
payment in lieu of medical insurance for the period of severance)

 

  •   Band 3 (Director)—6-months Pay

 

  •   Band 4 (Manager) and Band 5 (support personnel)—3 months Pay

 

However, to the extent an employee has a written agreement from the Corporation
relating to severance, such employee shall be entitled to the greater of (1) the
severance provided under the Severance Program or (2) the severance provided
under such employee’s written agreement; however, in no event shall such
employee be entitled to receive severance under both the Severance Program and
its written agreement. Notwithstanding the foregoing requirement that the
Severance Program only applies to full-time employees, the Severance Program
shall also apply to Janice Peterson.

 

 